                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

                                       Clerk’s Minutes
                            Before the Honorable James A. Parker

Case No. 20-cr-1210                             Date: January 28, 2021

Title: United States v. Justice

Courtroom Clerk: M. McGinley         Court Reporter: Vanessa Alyce

Court in Session: 4:13 pm            Court in Recess: 4:32 pm       Total Time: 19 min.

Type of Proceeding: Status Conference

ATTORNEYS PRESENT FOR PLAINTIFF(S):             ATTORNEYS PRESENT FOR DEFENDANT(S):
  Jon Stanford & Nicholas Mote                             Joe Romero

PROCEEDINGS:

4:13 pm               Court is in session. Counsel enter their appearances. Defendant is not
                      present.
4:15 pm               The Court questions counsel on Defendant’s concurrent UCMJ action at
                      Kirtland Air Force Base. Mr. Romero represents that he is not familiar with
                      the case. Mr. Stanford believes that the military proceedings currently set
                      for February 1-5, 2021, are preliminary court-martial matters.
4:20 pm               The Court questions counsel on the Command-Directed Investigation report
                      and wonders whether a ruling pertaining to further disclosure would be
                      imminently necessary. Discussion ensues.
4:28 pm               The Court questions counsel about whether the parties have discussed a
                      possible resolution of the case. The Court further questions counsel on
                      whether a plea agreement would resolve both cases. Discussion ensues.
4:32 pm               The Court is in recess.




                                                  1
